Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,230,453 and claims 1-10 of 9,847,828.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter recited in the claims of the instant application are broader than the features included in the claims of these two patents.  For example, claim 1 of the instant application recites the same features found in claim 1 of these other patents, but does not include the feature of a horizontal distance between two nodes and the explicit features of the multiple of the antennas.  Additionally, the dependent claims of these cases recite similar features.  Therefore, as the instant claims are a broader version of the patented claims these claim sets anticipate each other and are rejected under obviousness-type double patenting.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1, 5-6, 9-11, 24 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent 2005/0014499 to Knoblach in view of U.S. Patent Pub. 2004/0092257 to Chung and U.S. Patent 7,599,314 to Wittenschlaeger.

Regarding claims 1 and 10, Knoblach teaches a method comprising: 

predicting, by the one or more processors, a potential coverage gap of the wireless communication network based on expected movement of one or more of the super-nodes or the sub-nodes and at least a portion of the state information (see sections [0065] to [0066], [0162], [0163], [0176], [0181] to [0182] and [0192], which teach predicting gaps in coverage due to wind/location movements of the LTA platforms).  
Regarding the steps of: 
in response to the predicted potential coverage gap, selecting one of a plurality of antennas of a given one of the super-nodes or the sub-nodes to adjust a coverage area of the given one of the super-nodes or the sub-nodes, wherein each of the plurality of antennas has a different beam width; and 
transmitting communication signals via the selected antennas to avoid the predicted potential coverage gap”, although Knoblach teaches in section [0163] of using a steerable antenna and teaches in sections [0192], [0212] and [0218], of using multiple antennas and avoiding coverage gaps, Chung is added to address these features. 

Therefore, as Knoblach teaches selecting antennas to ensure no gaps in coverage, and as Chung teaches selecting between wide and narrow antennas/beams to meet coverage needs, it would have been obvious to one of ordinary skill in the art to modify Knoblach to select an antenna to ensure no coverage gaps, as is conventional and as for reasons as discussed in Knoblach and Chung. 
Regarding the amendment to claim 1 now reciting “wherein each perform packet-data communication with other ones of the super-nodes using an optical communication system route packet data to one or more using a radio frequency (RF) communication system 
In an analogous art, Wittenschlager teaches a satellite system which allows packet communications between the nodes.  See for example, column 4 lines 30 to 66 (packets explicitly mentioned on line 37), which teach that data packets are sent from the device through the nodes (which explicitly mention on line 66 that the links between nodes can be optical and RF).  


 Therefore, as Knoblach teaches airborne nodes communicating in a number of different manners, and as Wittenschlager teaches super-nodes and sub-nodes communicating in both optical and RF modes, it would have been obvious to one of ordinary skill in the art to modify Knoblach to use packet communications as in Wittenschlager, as the OSI packet is conventional and can be transmitted in both the recited (RF and optical) modes.  

Regarding claims 5 and 24, which recite “wherein selecting one of the plurality of antennas includes adjusting a beam width to provide a certain amount of coverage to particular areas on the ground based on demand level”, as described above, see sections [0025], [0029] and [0033] to [0037] of Chung, which teach adjusting the beam width based on demand, as recited.

Regarding claims 6 and 11, which recite “wherein: the given one of the super-nodes or the sub-nodes comprises a balloon; and the predicting the potential coverage 

Regarding claims 9 and 27, which recite “further comprising: determining a service level demand within a first region of a contiguous coverage area; wherein selecting one of the plurality of antennas includes choosing from among the plurality of antennas to satisfy the service level demand within the first region of the contiguous coverage area”, as described above, Chung teaches selecting antennas based on the level of demand of the mobile devices. 


3.	Claims 2-4 and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knoblach, Wittenschlager and Chung, as applied to claim 1 above, and further in view of either one of U.S. Patent Pub. 2010/0104054 to Scott or U.S. Patent Pub. 2013/0051302 to Kim.  

Regarding claims 2 and 21, which recite “wherein selecting one of the plurality of antennas includes switching from a first antenna having a first beam width to a second antenna having a second beam width, the first beam width being narrower than the second beam width”, although Knoblach and Chung are concerned with coverage gaps 
In an analogous art, Scott and Kim teach transmit/receive antenna configurations that may select between different types of antennas.  See for example, Figs. 12-13 and sections [0024]-[0026], [0034] and [0087], of Scott which teach an antenna array which includes different types of antennas, where directional antennas provide smaller beam widths with higher gain.  Similarly, Kim teaches an antenna module 120 that includes directional and non-directional antennas (Figs. 2A to 3), and see sections [0058] to [0068], which teach that selecting one directional antenna minimizes the beam width (and see section [0006] which teaches that minimizes beam width maximizes gain).  
Therefore, as Knoblach/Chung teach selecting/steering antennas to ensure no gaps in coverage, and as either one of Scott or Kim teach selecting between antennas which have varying beam widths, it would have been obvious to one of ordinary skill in the art to modify Knoblach to select a second antenna (with a wider beam width), as is conventional and as for reasons to ensure coverage (as taught by all the references). 
Regarding claims 3 and 22, which recite “wherein selecting one of the plurality of antennas includes switching from a first antenna having a first beam width to a second antenna having a second beam width, the first beam width being wider than the second beam width”, as described above in the rejection of claim 2, both Scott and Kim teach the conventionality of antennas with different beam widths. 
Therefore, as Knoblach/Chung teach selecting/steering antennas to ensure no gaps in  coverage, and as either one of Scott or Kim teach selecting between antennas 
Regarding claims 4 and 23, which recite “wherein the second antenna having  the second beam width is selected to decrease a coverage area size and to provide a stronger signal to a smaller area on the ground”, as described above in the rejection of claims 2-3, both Scott and Kim teach that directional antennas (with narrower beams which decrease coverage areas) provide stronger gain/signals, as recited.  Therefore, the combination of these references teach and/or render obvious this feature, as now recited. 





5.	Claims 7-8 and 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knoblach, Wittenschlager, and Chung, as applied to claims 1 and 10 as described above, and further in view of U.S. Patent Pub. 2014/0128059 to Tronc.   

Regarding claims 7 and 25, which recite “further comprising: determining a contiguous ground coverage area by the plurality of high altitude platforms based on individual coverage areas for each of the high altitude platforms (see Knoblach); 
wherein selecting one of the plurality of antennas includes choosing an antenna beam width to provide the contiguous ground coverage area with a minimal amount of overlap between the individual coverage areas”, as Knoblach, and Chung do not explicitly teach this feature (of minimal overlap) Tronc is added.

Therefore, as Knoblach/Chung teach selecting/steering antennas to ensure no gaps in  coverage exist, and as Tronc teaches selecting antenna beams “to provide minimal overlap” for coverage (as recited), it would have been obvious to one of ordinary skill in the art to modify Knoblach to select an antenna beam-width to provide the overlap for reasons as in section [0144] of Tronc, which is to ensure coverage when the mobile device moves from beam to beam, based on service level agreements of data-rate etc..
Regarding claims 8 and 26, which recite “further comprising: determining a contiguous ground coverage area by the plurality of high altitude platforms based on individual coverage areas for each of the high altitude platforms (see Knoblach); 
wherein selecting one of the plurality of antennas includes choosing an antenna beam width to provide the contiguous ground coverage area with a determined amount of overlap between the individual coverage areas to provide redundancy between at least some of the plurality of high altitude platforms”, as described above, section [0144] of Tronc teaches providing a “determined amount of redundancy (overlap)”, as recited.


s 28-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over the references as applied to claim 1 above, and further in view of U.S. Patent 7,184,761 to Wang. 

Regarding claim 28, which recites “further comprising adjusting the beam width of the selected antenna to account for a change in altitude of the given one of the super-nodes or the sub-nodes”, although Hart shows in Figs. 7-9 and teaches in column 8, line 53 to column 9, line 4, that the antenna must be adjusted for height and angle, Wang is added. 
In an analogous art, Wang teaches a satellite coverage system.  As described in column 6, lines 5-16 of Wang, each satellite may adjusting beam width to keep a relatively fixed size of coverage on the ground regardless of altitude.  Therefore, Wang teaches adjusting beam widths to account for altitude change, as recited.  
Therefore, as Knoblach/Vatt/Hart teach selecting/steering antennas to ensure no gaps in coverage (and based on altitude in Knoblach), and as Wang teaches adjusting beam widths of antennas based on altitude, it would have been obvious to one of ordinary skill in the art to modify Knoblach to adjust beam widths of an antenna based on altitude as is conventional and as for reasons as discussed in Wang. 
Regarding claim 29, which recites “further comprising adjusting the beam width of the selected antenna to keep a ground coverage area provided by the given one of the super-nodes or the sub-nodes relatively fixed in size regardless of a current altitude of the given one of the super-nodes or the sub-nodes”, see column 6, lines 5-16, of 
Regarding claim 30, which recites “further comprising increasing the beam width of the selected antenna in order to keep a ground coverage area from decreasing in size as the given one of the super-nodes or the sub-nodes drops in altitude”, as described above, as column 6, lines 5-16, of Wang which teach adjusting beam width to keep a relatively fixed size of coverage regardless of altitude, as an increased beam width is necessary when the altitude drops (to keep cell size constant) Wang teaches his feature, as recited. 
Regarding claim 31, which recites “further comprising adjusting angular span of an emission pattern generated by the selected antenna as the given one of the super-nodes or the sub-nodes changes altitude”, as described above, as Wang teaches in column 6, lines 5-16, of adjusting beam width to keep a relatively fixed size of coverage regardless of angle, this is adjusting angular span, as recited. 
Regarding claim 32, which recites “further comprising adjusting an emission pattern generated by the selected antenna based on an absolute altitude of the given one of the super-nodes or the sub-nodes relative to sea-level, or altitude of the given one of the super-nodes or the sub-nodes relative to ground”, as described above, Wang teaches adjusting beam width due to altitude above ground, as recited.

6.	Claims 33-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over the references as applied to claim 1 above, and further in view of U.S. Patent 6,421,528 to Rosen.

In an analogous art, Rosen teaches a satellite coverage system.  As described in column 7, lines 8-31 and column 9, lines 47-63, Wang teaches that weather information is used to adjusting beam width.   
Therefore, as Knoblach/Chung teach selecting/steering antennas to ensure no gaps in coverage (and based on weather conditions in Knoblach), and as Rosen teaches adjusting beam widths of antennas based on weather, it would have been obvious to one of ordinary skill in the art to modify Knoblach to adjust beam widths of an antenna based on weather as is conventional and for reasons as discussed in Rosen.
Regarding claim 34, which recites “wherein the atmospheric effects include a weather pattern in the troposphere”, although the troposphere is not explicitly mentioned in Rosen, as weather effects may occur in many different atmospheric levels, the teachings of both Knoblach and Rosen would teach and/or render obvious this feature.



Response to Arguments
Applicant’s arguments have been considered but are not persuasive and/or moot in view of the new grounds of rejection.  As there is no clear meaning or definition in the art of airborne communication platforms of what a “super-node” (or a sub-node) does not limit the communications of the super-nodes to be only optical communications to other super-nodes and it is also noted that the claim language does not require that super-nodes only communicate using RF to other sub-nodes.  Therefore, as Wittenschlager teaches that all the nodes are “configured to” use optical and RF communication links, routing a call from a first node to a second node using the optical link defines these nodes as “super-nodes” and then subsequently routing or communicating the signal from the second to the third node defines that third node as the “sub-node”, and meets the claim language. In other words, as Wittenschlager teaches that each node is “configured to” use both types of communication links, both types of the recited nodes are formed by selecting the type of the link.    
  
  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646